DARGAN, J.
I dissent from the conclusion attained by the court. I admit that the defendant could not show by proof in a collateral suit, that the plaintiff obtained its charter of incorporation by a fraud on the public, but this, in my opinion, is not the character of the evidence. The defendant does not contest the corporate character of the plaintiff, for it was a body corporate before it had any right to demand toll. The certificate does not make it a corporation, but is the evidence merely of the right of the corporation to demand and receive toll, and I think it is clearly competent for the defendant to show, that this right or title was obtained by fraud. It does not negative the corporate character of the plaintiff, but denies its title to demand the toll, notwithstanding it is a body corporate.